The Chancellor:
It cannot be denied, I think, that the injunction which issued upon the bill in this case, was framed upon the principle of Lane vs. Newdigate, 10 Ves., 193; and however attenuated may be the distinction between the rule then, if not before established, and the former doctrine of the Court with regard to the appropriate office of an injunction when not issued as a judicial writ to enforce a decree, the principle of that case seems never to have been repudiated. It may, therefore, in my opinion, be assumed that this Court has jurisdiction to compel a defendant, by means of an injunction specially worded, to do a substantive act; and I am not able to see why if this may be done in the first instance, and upon an ex parte application, it may not also be done in a proper case by the final *504decree. The difficulties suggested by the defendant’s counsel with regard to enforcing the final decree, equally apply to an injunction issued at an earlier stage of the cause. In every case, if an attachment be applied for and issued for a violation of an injunction, the inquiry is, has the defendant disobeyed the order of the Court ? and I cannot perceive why there will not be as much embarrassment in determining this question if the injunction be issued in the commencement as at the conclusion of the cause. The argument is, that the defendant ought to be informed by the decree of the Court what he is to do or to leave undone, and that unless he is so informed upon the return of the attachment, the question will be presented whether he has done that which was necessary to be done to prevent the results against which the complainant asks the aid of the Court. But will not this precise question come up in the case of an injunction issued at an earlier stage of the cause ? and if so, and it be conceded or shown that an injunction like the present may issue at such earlier stage, there would seem to be no reason why it should not issue at its conclusion. I therefore think, whether the injunction be merely auxiliary to the relief prayed by the bill, or be, as it is in this case, the ultimate object of the suit, the form in which it was asked in this case is no valid objection to it.
But though I think there is no valid objection to the form in which the aid of the Court is invoked, I entertain strong doubts upon the question of jurisdiction. The case appears to me in its essential features not distinguishable from that of Amelung vs. Seekamp, 9 G. & J., 468, and I have not been able to discover how it can be brought within any of the exceptions to the general rule then announced by the Court of Appeals. It is not, I think, shown here that the complainant may not “ obtain perfect pecuniary compensation in the ordinary course of law“ that it is a case of trespass going to the destruction of the inheritance, or that the mischief is remediless.” I am not satisfied that the mischief complained of “is irreparable,” or that the interference of the Court, by way of injunction, is necessary “ to suppress a multiplicity of suits and *505oppressive litigation.” And unless this appears, there is no authority in this Court to grant an injunction.
The mere allegation that irreparable injury will result to the complainant unless protection is extended to him, is not sufficient ; the; facts must be stated, that the Court may see that the apprehensions of irreparable mischief are well founded. It is true that the mischief complained of here is one that may be continued, but that was likewise the character of the act in Amelung vs. Seekamp, which was for obstructing the complainant in the enjoyment of a private right of way over the lands of the defendant to the public road, but that, say the Court of Appeals, by no means proves that the injury was not susceptible of adequate compensation in damages, by an action at law.
In the case of Lucas vs. McBlair, 12 G. & J., 1, relied upon by complainant’s solicitor, it was manifest that infinite difficulty existed in obtaining adequate redress at law, and that without the interposition of Chancery an endless series of actions would have been necessary. The object of the bill in that case was to prevent the Commissioners of Lotteries from licensing, and the persons licensed by them, from soiling lottery tickets, in opposition to what was adjudged to be an exclusive right in the complainants; and it was therefore clear, that unless the thing was forbidden, litigation interminable, oppressive, and unsatisfactory, would be the result. And the Court of Appeals expressly put their decision upon that ground.
'But in this case, the act complained of is permitting a race, or ditch for conducting water, to remain out of repair, by which, it is charged, that the water filtrates through the bank, thereby flooding and injuring the meadow of the complainant. How assuming that it is the duty of the defendant to keep the race in repair (and this is not controverted), why cannot adequate redress be had in an action at law ? Because, it is said, every day the race continues out of repair a fresh injury is done, and a new right of action accrues. But was not this also the case in Amelung vs. Seekamp, ? Every day the ob*506struction remained in the road was a fresh injury, and justified a new action, and yet the Court in that case refused the injunction, upon the ground that adequate redress for the injury might be had at law.
If, to be sure, actions had been brought at law by this, complainant, and damages recovered, and the defendant still persisted in permitting the race to remain in a defective condition, the Court would then be authorized to interfere by injunction, because it would then be shown (the right of the plaintiff being established), that the Court of Law was inadequate to afford him relief. No such case is, however, exhibited by the bill. It does, to be sure, allege that suits at law had been instituted, but it also appears that in these suits the parties were reciprocally plaintiff and defendant; and without being informed of the nature and object of these suits, or the result of them, we are merely told what was the construction put by the Court upon the will of the late Samuel Owings, respecting the rights and privileges of the parties, founded upon the will. It is certainly not stated or shown anywhere in these proceedings that the present complainant had repeatedly appealed to the legal tribunals for redress, and that although his right thereto was established, their power was not sufficient to afford him adequate relief.
But considering this view to be untenable, and assuming that a Court of Equity is competent, and ought to exercise its extraordinary jurisdiction upon the facts charged by this bill, supposing them to be admitted, or established by the evidence, I should yet very much question the propriety of doing so in the present case, and this upon two grounds.
First, because I am far from being satisfied that the race is not in as good, or better, condition now than it was during the life of Samuel Owings, under whom both parties claim; and secondly, because there are certainly plausible reasons disclosed by the evidence for believing that the injury complained of is, to some extent at least, caused by the acts of the complainant himself. And if either ground can be maintained upon the proof, there would seem to be no injury for which repara*507tion can be had in any Court, or upon any principle; for it cannot be asserted that the complainant is entitled to bo in a bettor condition than him under whom he claims, or that he has a right to ask redress for a self-inflicted injury.
J. J. Speed and John Nelson, for Complainant.
J. M. Campbell, for Defendant.
I do not deem it necessary to refer in detail to the evidence upon which my impressions upon these questions is founded, and will merely say that the conclusion to which I am strongly inclined to come, cannot well be avoided upon an examination of the testimony of William L. Owings, who, from his relation to the parties and peculiar opportunities of observation, is particularly qualified to speak upon the subject. At all events, it appears to me, looking to the whole of the evidence, that it would be a stretch of authority in this Court to undertake to decide these questions of fact, eminently proper to be passed upon by a jury. It surely would be better, before this Court exerts its power in this form, holding out what has been termed the menacing process of an injunction, to have these controverted questions settled at law, for unless this is done, the parties cannot have the benefit of that more satisfactory examination of facts which the intervention of the jury in such cases seldom fails to afford.
I am, therefore, of opinion, that the plaintiff has not shown himself entitled to the relief he seeks, and his bill must consequently be dismissed.